Citation Nr: 0325405	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-03 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran, who died 
on January [redacted], 1998.  The veteran had active military service 
from July 1944 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
RO, which denied the benefits sought on appeal.  


REMAND

There was a significant change in the law during the pendency 
of this appeal, of which the appellant has been provided no 
notice.  On November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of fact that the RO has provided the appellant no 
notice of VCAA, including in the statement of the case issued 
in January 2001, and the Board is not permitted to cure this 
procedural defect under current case law, it is necessary to 
Remand this case.  

Accordingly, the appeal is remanded for the following:  

1.  It should be ensured that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, it 
should be ensured that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act, codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, are fully 
complied with and satisfied. 

2.  Thereafter, after completing any 
development as may be indicated by any 
response received as a result of action 
taken pursuant to the preceding 
paragraph, the claim should be re-
adjudicated.  If the decision remains 
adverse to the appellant, she and her 
representative should be provided a 
supplemental statement of the case with 
an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

